Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       11




                     EXHIBIT 115
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       11




                                                                             TOCMAIL_00004444
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       11




                                                                             TOCMAIL_00004445
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       11




                                                                             TOCMAIL_00004446
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       11




                                                                             TOCMAIL_00004447
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       11




                                                                             TOCMAIL_00004448
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       11




                                                                             TOCMAIL_00004449
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       11




                                                                             TOCMAIL_00004450
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       11




                                                                             TOCMAIL_00004451
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       11




                                                                             TOCMAIL_00004452
Case 0:20-cv-60416-AMC Document 110-21 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       11




                                                                             TOCMAIL_00004453
